Citation Nr: 0928596	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for surgical scar, 
left radial fracture.

2.  Entitlement to a compensable rating for migraine 
headaches.

3.  Entitlement to an increased rating for retropatellar pain 
syndrome of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In May 2009, the Veteran testified 
before the undersigned at a Travel Board hearing.  

The issues of increased ratings for migraine headaches and 
for retropatellar pain syndrome of the right knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran has a scar on the medial surface of the left 
forearm (surgical scar of the left radial fracture) which is 
14 centimeters in length by 4 millimeters in width at its 
widest point, slightly disfiguring, and hyperpigmented.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for surgical scar, left 
radial fracture, are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.2, 4.7, 4.10, 4.14, 4.21, 4.71a, 
4.118 Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in June 2004 which satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letter was not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  In 
this regard, the claimant was provided pertinent information 
in the SOC.  Further, the VCAA notices along with the SOC 
provided additional information to the claimant which 
complies with Vazquez-Flores.  Cumulatively, the claimant was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  In a March 
2006 letter, the section entitled "Disability Rating," 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability rating range from zero 
to 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  The SOC was relevant to the specific pertinent 
diagnostic codes.  Therefore, the Board finds that the 
claimant has not been prejudiced by insufficient notice in 
this case.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected scar since the claimant was 
last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC and VCAA notice 
furnished the necessary additional notification to the 
claimant with regard to his claim.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The March 2006 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Historically, in an April 1999 rating decision, service 
connection was granted for a scar, residual of fracture of 
the distal radius, and a non-compensable rating was assigned 
effective October 1, 1998.  

Ina  July 2002 rating decision, the RO denied an increased 
rating.  The Veteran did not appeal that determination.  

In March 2004 correspondence, the Veteran requested an 
increased rating.  In conjunction with his claim, he was 
examined by VA in July 2004.  Physical examination revealed a 
well-healed surgical scar on the left forearm.  It was linear 
in nature and vertical in direction.  It was located on the 
medial surface of the forearm.  It was 14 centimeters in 
length by 4 millimeters in width at its widest point.  There 
was no tenderness to palpation along the length of the scar.  
There was no adherence to underlying tissue.  The texture of 
the skin was mildly irregular, but otherwise normal.  The 
scar was not unstable.  There was no loss of covering of skin 
over the scar such as ulceration or breakdown of the skin.  
There was no elevation or depression of the surface contour 
of the scar.  The scar appeared to be superficial in nature.  
There was no inflammation, edema, or keloid formation.  The 
color of the scar was lightly hyperpigmented when compared to 
normal areas of the skin.  There were no areas of induration 
or inflexibility of skin in the area of the scar.  There was 
no limitation of motion or function caused by this scar.  X-
rays of the area of the scar revealed no acute fractures or 
dislocations involving the forearm bones and the wrist.  The 
Board notes that an earlier July 2002 examination indicated 
that the scar was slightly disfiguring and the clinical 
findings were consistent with this examination in 2004; thus, 
the scar is also slightly disfiguring.  

There is not other pertinent medical evidence with regard to 
rating the left forearm scar.  

With regard to lay evidence, the Veteran testified at a Board 
hearing in May 2009.  At that time, he indicated that he did 
in fact have tenderness of the scar area.  He described 
having pain when the arm is grabbed, with that type of motion 
and pressure on the scar area.  The VA examiner did not 
manipulate the scar area in this manner.  

The Board initially notes that the Veteran is competent to 
report pain and tenderness.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board finds that the Veteran is credible in 
that regard and accepts that he has pain and tenderness in 
the area of his scar, even though direct palpation of the 
scar along the length of the scar was not demonstrated on 
examination.  The pain is present on a different manipulation 
of the arm.  

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyperpigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches.  Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).

Under the current rating schedule, disfigurement of the head, 
face, or neck is assigned a 10 percent evaluation with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  A 30 percent evaluation is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement.  Id.  A 50 percent evaluation is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; 
with four or five characteristics of disfigurement.  Id.  An 
80 percent evaluation is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes, ears, cheeks, lips), or; with six or more 
characteristics of disfigurement.  Id.  The Veteran's scar is 
not located in the head, face, or neck areas.  Thus, this 
diagnostic code is inapplicable.  

Scars, other than on the head, face, or neck, that are 
superficial and painful on examination are assigned 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).  A superficial scar as one not associated with 
underlying soft tissue damage.  Id. at Note (1).  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not 
warrant a compensable evaluation.  Id. at Note (2).

In this case, as noted, the Veteran has a superficial and 
painful scar.  Thus, a 10 percent rating is warranted under 
Diagnostic Code 7804.  This is the highest rating under that 
diagnostic code.  Diagnostic Codes 7802 and 7803 also do not 
have ratings higher than 10 percent; as such, higher ratings 
would not be permitted under those codes.  

Diagnostic Code 7801 permits higher ratings.  Under that 
code, scars, other than on the head, face, or neck, that are 
deep or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; a 20 percent evaluation is assigned for an 
area or areas exceeding 12 square inches (77 sq. cm.); and a 
10 percent evaluation for an area or areas exceeding 6 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep 
scar is one associated with underlying soft tissue damage.  
Id. at Note (2).  The Veteran's scar does not cover an area 
or areas exceeding 12 square inches (77 sq. cm.).  Therefore, 
a higher rating under this code is not warranted.   

Other scars may also be rated on limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  However, the VA examination indicated that there was 
no functional impairment.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 10 percent for 
surgical scar, left radial fracture.  The Board notes that at 
his hearing, the Veteran and his representative requested a 
10 percent rating.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's BLANK 
with the established criteria found in the rating schedule 
for BLANK disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that scar.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the scar.  There is nothing in the record 
which suggests that the disability itself markedly impacted 
his ability to perform his job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected scar on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

A rating of 10 percent for surgical scar, left radial 
fracture is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

At his Travel Board hearing, the Veteran indicated that his 
service-connected migraine headaches and right knee 
disability have increased in severity.  With regard to the 
migraine headaches, he stated that they occur at least 3 
times per month, they are moderate to severe is severity, and 
they are productive of photophobia and nausea as well as 
vomiting.  He related that during headaches, his right eye 
would swell up and he would need to apply a cold compress and 
lay down in the dark.  He indicated that he had lost time 
from work due to this disability.  With regard to the right 
knee, the Veteran indicated that he had undergone surgery on 
his right knee and was also seeking a temporary total rating 
for the surgical/convalescence period.  He indicated that 
even though he had undergone surgery, his right knee was 
still bad, especially when navigating stairs.  

As the Veteran has asserted that his service-connected 
disabilities have worsened since his last examination, he 
should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

In addition, the Board notes that the SOC did not contain 
notice of Diagnostic Code 8100, the diagnostic code pertinent 
to migraine headaches.  Also, since this claim is being 
remanded, additional notification per Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) should be sent as a 
precautionary matter.  Accordingly, this matter is REMANDED 
for the following actions:

1.  The Veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake.  
In addition, the Veteran should be 
specifically notified within that notice of 
Diagnostic Code 8100 for migraine headaches 
as well as all pertinent diagnostic codes for 
rating the right knee.  

2.  Schedule the veteran for a VA 
examination(s) to determine the nature 
and extent of his service-connected 
migraine headaches and right knee 
disability.  The examiner(s) should 
review the claims folder prior to 
examination.  Any indicated tests should 
be accomplished.  

With regard to headaches, the examiner 
should indicate the severity and 
frequency of the migraine headaches.  The 
examiner should indicate if they are 
prostrating, and if so, how frequently.  
The examiner should also indicate if the 
headaches are productive of severe 
economic inadaptability, i.e., do they at 
times render the veteran completely 
unable to work.  The examiner should be 
specific as to the frequency of these 
types of headaches.  

With regard to the right knee, the 
examiner should perform range of motion 
and state the Veteran's range on flexion 
and extension and if he has pain on 
either movement.  The examiner should 
indicate if the Veteran has recurrent 
subluxation or instability and, if so, if 
it is slight, moderate or severe.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected knee disability is 
productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
Veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner should indicate if the 
Veteran had a dislocated semilunar 
cartilage, and, if so, if he also has 
frequent episodes of locking, pain, and 
effusion in the joint.  

The examiner should indicate if the 
Veteran has ankylosis of the knee.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  With regard to the claim 
for an increased rating for right knee 
disability, consideration should be given as 
to whether a period of a temporary total 
rating based on surgery/convalescence is 
warranted.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


